Case 19-11394 Doc 26 Filed 07/03/19 Entered 07/03/19 09:44:51 Main Document Page 1 of 1



                United States Bankruptcy Court
                                 Eastern District of Louisiana



TYRONNE MARIO BASTIAN, SR.
JANICE SHANKLIN BASTIAN                                                                  19-11394
5707 LAFAYE ST.                                                                               Chapter 13
NEW ORLEANS LA 70122                                                                           Section A



             TRUSTEE'S MOTION TO SET ASIDE MOTION TO DISMISS CASE



NOW INTO COURT comes S.J. Beaulieu, Jr., Chapter 13 Trustee, who prays that his motion to
dismiss this case (pleading #25), and the related hearing set for August 13, 2019, be set aside and
dismissed.




Attorney for debtor:                                                     /s/ S.J. Beaulieu, Jr.
                                                                         S.J. Beaulieu, Jr.
PRO SE                                                                   Chapter 13 Trustee




                                                                CERTIFICATE OF SERVICE

                                                  I certify that this pleading was served by the court's
                                                  electronic filing system upon the debtor's attorney,
                                                  and by first class mail upon the debtor, at the
                                                  addresses listed herein.

                                                  07/03/2019             by: Melissa Frilot
